Citation Nr: 1129310	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  10-20 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from June 1944 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  That rating action effectuated a September 2009 Board decision granting service connection for hypertension.  The RO assigned an initial noncompensable rating.

Because the claim for an initial compensable rating for hypertension on appeal follows the grant of service connection, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

The issue of service connection for a heart disorder due to service-connected hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Since the January 19, 2005 effective date of the grant of service connection, the Veteran's hypertension has been partly controlled by two medications which more nearly approximates the criteria for a 10 percent rating.  The control is not shown complete and significantly elevated pressures would be anticipated were it not for the regular use of medication.


CONCLUSION OF LAW

With resolution of all reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent rating, but no more, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.21, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, a March 2005 pre-rating letter provided notice of what was needed to substantiate the claim for service connection.  A March 2006 letter provided the Veteran with notice of the disability and effective date elements pursuant to Dingess/Hartman.  A June 2005 RO rating decision denied service connection, but was then followed by a September 2009 Board decision that granted service connection for hypertension and a September 2009 RO rating decision that assigned the initial noncompensable rating .  The April 2010 statement of the case (SOC) set forth the criteria for higher ratings for the Veteran's service-connected hypertension (which suffices for Dingess/Hartman).  After the issuance of the April 2010 SOC,  the Veteran and his representative were afforded additional opportunities to respond before the RO readjudicated the claim on appeal in a September 2010 supplemental SOC.  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records, VA medical records, private medical records and the reports of VA hypertension examinations.  Also of record and considered in connection with the appeal is the transcript of the August 2010 hearing before RO personnel, as well as various written statements provided by the Veteran as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected hypertension is currently rated pursuant to 38 C.F.R. § 4.104, DC 7101.  Under DC 7101, a 10 percent rating is assigned for HTN when diastolic pressure is 100 or more; or when systolic pressure is predominantly 160 or more; or when there is a history of diastolic pressure predominantly 100 or more and continuous medication for control is required.  A 20 percent rating is assigned when diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.

Private medical records from April 2005 reflect that the Veteran's blood pressure readings were 148/84 and 150/82.  It was noted hypertension, fair control.  

A May 2005 VA medical record notes that the Veteran's blood pressure was 159/64.

A June 2006 VA hypertension examination report reflects that the Veteran takes HCTZ/ 12.5 Lisinopril, 20 milligram tablet, twice a day for blood pressure and Verapamil HCL 240 milligrams, two tablets, daily.  His blood pressure was 128/68, 140/80, and 150/70.

A December 2007 VA medical record notes that the Veteran takes HCTZ 12.5/Lisinopril, 20 milligram tablet, daily for blood pressure.  His blood pressure was 158/66 and when repeated was 160/70.  The assessment was suboptimal control of the Veteran's hypertension and the Veteran's HCTZ was increased to 25 milligram/Lisinopril 20 milligram and continue Verapamil.  

A June 2008 VA medical record notes that the Veteran's Verapamil was discontinued and changed to Amlodipine 5 milligrams and HCTZ/Lisinopril 25/20 milligrams was changed to 12.5/20 milligrams twice a day.  The assessment was suboptimal control of the Veteran's hypertension.  

In October 2009, the Veteran's blood pressure was 151/71.

A December 2009 VA hypertension examination report reflects that the Veteran's is taking Amlodipine 5 milligrams, every day and HCTZ 12.5/Lisinopril 20 milligrams, twice a day.  His blood pressure was 140/80, each of three readings.  The diagnosis was hypertension that is relatively controlled on medications.  The Veteran had mild functional impairment as a result of subjective complaints.

A January 2010 VA medical record notes that the Veteran takes Amlodipine 5 milligrams, every day and HCTZ 12.5/Lisinopril 20 milligrams, twice a day for his blood pressure.  His blood pressure readings were 149/62 and repeated at 138/66.  

During the August 2010 RO hearing, the Veteran testified that he keeps his blood pressure under control with medication.  

Review of the examination reports of record shows that the Veteran has required medication to maintain the stability of his hypertension.  Specifically, the Veteran has had several occasions where he has had suboptimal control of his hypertension and adjustments to his medications was necessary to control his hypertension.  The Veteran is shown to be taking continuous medication, Amlodipine and HCTZ/Lisinopril for control of his hypertension.  It is indicated that there is no history of sufficient elevated ratings to warrant a compensable rating.  The records indicate some elevated ratings even while taking one or two medications.  It seems reasonable that were he to be off medication completely, he would meet the schedular history which would require a compensable rating.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The fact that the Veteran is taking two medications for control of his hypertension is sufficient to more nearly approximate the criteria for the 10 percent evaluation.  As such a 10 percent rating, but no more, is warranted under Diagnostic Code 7101.  As the Veteran's diastolic pressure has not been predominantly 110 or more, or his systolic pressure has not been predominantly 200 or more, the next higher, 20 percent rating is not warranted under Diagnostic Code 7101.

With regard to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The Board finds that the Veteran's service-connected hypertension is not so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's hypertension has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by his disability. The evidence does not reflect that the Veteran's hypertension, alone, has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Thus, in light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected hypertension more nearly approximates an initial 10 percent disability rating, but no higher.


	(CONTINUED ON NEXT PAGE)



ORDER

An initial 10 percent rating, but no more, for hypertension, is granted, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


